{¶ 71} Though I agree that the ruling in the Royal Electric case, supra, obviates any problems as to the unliquidated nature of the breach of contract damages in this case, I do not agree that the nature of the damages in question otherwise renders prejudgment interest inappropriate. I believe that the net effect of the Royal Electric ruling is that prejudgment interest is appropriate in contract claims. Money becomes due and payable on an instrument of writing when it is due and payable because of the existence of that writing. Because of what was verbalized in that document, money became due and payable when Oatey did what it did. Prejudgment interest is appropriate here because the language of R.C. 1343.03(A) says it is.
 {¶ 72} I concur in the balance of the majority opinion.
(Baird, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.)